Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.  Applicant argues Kim does not disclose the limitation wherein one or more downlink transmission, of the one or more transmission, for the first and the second UE are scheduled, by the apparatus of the base station, in a time interval when the first COT overlaps with the second COT.  Applicant refers to Para [0504] of Kim and states the base station can perform LBT for a DL transmission within the overlapping shared COT but does not indicate the DL transmission is for multiple UEs.					In response, the first limitation states scheduling one or more transmissions for at least one of a first user equipment… or a second UE.  Scheduling a transmission for the second UE is optional and the prior art only has to disclose one of the options.  A later limitation, that is further indented, states one or more downlink transmission, of the one or more transmission for the first UE and the second UE are scheduled.  Applicant argues the DL transmission has to be for both UEs, which brings up a potentially lack of clarity issue.  											Further devices obtain the right to use a channel from LBT and COT is the time it has the rights for.  Kim discloses and Applicant appears to admit that first UE and second UE give their remaining COT rights back to the base station, Para [0504].  Therefore both UEs are giving the BS the rights to transmit during the remaining COT.  The BS has the right to transmit DL transmissions during the COT, BS can transmit DL transmission to first UE, second UE or both UE, as it has the right to.     				The Applicant amends the limitations and argues Kim does not disclose the amended limitations.  Particularly, an apparatus of the base station, schedules the transmission for first UE and second UE.  The Applicant argues Kim does not disclose an apparatus of the base station performing said scheduling.  In response, the phrase “apparatus of a base station” is not very clear and should be referred to as an apparatus or a base station and not “apparatus of a base station” (what is an apparatus of a base station?).  Second, Applicant appears to argue over something very well known in the art that the BS .  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative 
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461